DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements (IDS) filed 19 May 2021, 10 August 2021, 29 December 2021, and 06 July 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to the Office action.
Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 03 March 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-16 are pending.
Claims 1, 6, 8, 9,  and 11 are amended.
Claims 12-16 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Drawings
The drawings are objected to because the figures are unclear.  The lines are too blurry, pale, and undefined, and do not clearly depict the elements of the device.  See figures 1-8.  The figures, particularly figures 1-2 and 5-8, and the reference numerals are too small to clearly depict the elements of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
There are two periods (.) at the end of line 7.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is ambiguous as the meaning of the phrase “if the suturing mechanism is closed, the firing motor drives the first threaded rod to rotate by the direction-changing transmission device” is unclear and the language fails to conform with current U.S. practice.  It is not clear whether this phrase means that the suturing mechanism must be closed for the firing motor to drive the first threaded rod, or that closing the suturing mechanism is optional, or something else.  See MPEP 2111.04 I. “ADAPTED TO”, “ADAPTED FOR”, “WHEREIN”, AND “WHEREBY” and II. CONTINGENT LIMITATIONS.  The phrase is further indefinite since the meaning of “the suturing mechanism is closed” is ambiguous.  The claims do not recite closing the suturing mechanism, the meaning of “closing” the suturing mechanism, or any elements of the device which close the suturing mechanism.      
Claim 6 is ambiguous as the meaning of the phrase “if the drive assembly drives the second threaded rod to rotate, the threaded sleeve moves relative to the second threaded rod in the second axis direction” is unclear and the language fails to conform with current U.S. practice.  It is not clear whether this phrase means that the drive assembly must drive the second threaded rod for the threaded sleeve to move, or that driving the second threaded rod to rotate is optional, or something else.  See MPEP 2111.04 I. “ADAPTED TO”, “ADAPTED FOR”, “WHEREIN”, AND “WHEREBY” and II. CONTINGENT LIMITATIONS.  
Claim 7 is ambiguous as the meaning of the phrase “if the suturing mechanism is closed, the switching knob is toggled, the switching shaft is inserted into the through hole to lock the closure assembly” is unclear and the language fails to conform with current U.S. practice.  It is not clear whether this phrase means that the suturing mechanism must be closed for the switching knob to be toggled and the switching shaft to be inserted into the through hole to lock the closure assembly, or that closing the suturing mechanism is optional, or something else.  See MPEP 2111.04 I. “ADAPTED TO”, “ADAPTED FOR”, “WHEREIN”, AND “WHEREBY” and II. CONTINGENT LIMITATIONS.  .  The phrase is further indefinite since the meaning of “the suturing mechanism is closed” is ambiguous.  The claims do not recite closing the suturing mechanism, the meaning of “closing” the suturing mechanism, or any elements of the device which close the suturing mechanism.        
Claim 12 is ambiguous as the meaning of the phrase “and during transmission assembly drives the anvil assembly to move toward the staple cartridge assembly, the protruding rod drives the upper tissue positioning needle to move toward the upper tissue positioning hole and insert into the upper tissue positioning hole” is unclear and the language fails to conform with current U.S. practice.   It appears that the claim contains editorial errors since “during transmission assembly drives” and “insert into the upper tissue positioning hole” are grammatically incorrect and do not make sense.  
Claim 14 is ambiguous as the meaning of the phrase “if the suturing mechanism is closed, the threaded sleeve is located at a distal end of the threads of the second threaded rod” is unclear and the language fails to conform with current U.S. practice.  It is not clear whether this phrase means that the suturing mechanism must be closed for the threaded sleeve to be located at a distal end of the threads of the second threaded rod, or that closing the suturing mechanism is optional, or something else.  See MPEP 2111.04 I. “ADAPTED TO”, “ADAPTED FOR”, “WHEREIN”, AND “WHEREBY” and II. CONTINGENT LIMITATIONS.  .  The phrase is further indefinite since the meaning of “the suturing mechanism is closed” is ambiguous.  The claims do not recite closing the suturing mechanism, the meaning of “closing” the suturing mechanism, or any elements of the device which close the suturing mechanism.   
Claim 15 is ambiguous as the meaning of the phrase “if the suturing mechanism is closed” is unclear and the language fails to conform with current U.S. practice.  It is not clear whether this phrase means that the suturing mechanism must be closed for the positioning needle to be inserted into the anvil assembly, or that closing the suturing mechanism is optional, or something else.  See MPEP 2111.04 I. “ADAPTED TO”, “ADAPTED FOR”, “WHEREIN”, AND “WHEREBY” and II. CONTINGENT LIMITATIONS.  The phrase is further indefinite since the meaning of “the suturing mechanism is closed” is ambiguous.  The claims do not recite closing the suturing mechanism, the meaning of “closing” the suturing mechanism, or any elements of the device which close the suturing mechanism.         
Claim 3 is objected to as depending from an objected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (US Pat. Publ. No. 2002/0084304), cited by Applicant.
With respect to claim 1, Whitman discloses a surgical instrument comprising a transmission assembly (vertical shafts 130, threaded shaft 150, fig. 3, [0038]), wherein the transmission assembly is provided with a mounting part (proximal end 100 of upper jaw 80, proximal end of lower jaw 50, fig. 3, [0038]) for mounting a suturing mechanism (separating jaw system comprising upper jaw 80 and lower jaw 50, figs. 1 and 2, [0038]), the suturing mechanism comprises an anvil assembly (upper jaw 80 with staple guides 240, fig. 3, [0039]) and a staple cartridge assembly (lower jaw 50, fig. 3, [0039]), the staple cartridge assembly comprises a staple cartridge (replaceable tray 220, fig. 3, [0039]) for accommodating staples 230 (fig. 3, [0039]), the anvil assembly comprises an anvil (staple guides 240, fig. 3, [0039]) matched with the staple cartridge 220 (figs. 3 and 4, [0039]), and the transmission assembly is connected to the anvil assembly and drives the anvil assembly to move relative to the staple cartridge assembly (figs. 3 and 4, [0038]); a staple pushing assembly (threaded shaft 260, wedge 270 having threaded bore 290, figs. 4 and 7, [0039]) configured for pushing the staples to move toward the anvil assembly, wherein the staple pushing assembly comprises a first threaded rod 260 (fig. 4, [0039]) provided on the staple cartridge assembly (lower jaw 50) and a firing nut (wedge 270 with threaded bore 290, figs. 4 and 7, [0039]) sleeved on the first threaded rod 260, an axis direction of the first threaded rod and the firing nut is defined as a first axis direction (fig. 4); and a drive assembly (upper drive socket 180, flexible drive shaft 410, motor 400, fig. 3A, [0041]) connected to the transmission assembly to drive the transmission assembly to move; wherein the surgical instrument further comprises a firing assembly (second drive socket 310, flexible drive shaft 430, motor 420, fig. 3A, [0041]) connected to the first threaded rod 260 and drives the first threaded rod 260 to rotate, so that the firing nut 270 moves relative to the first threaded rod 260 in the first axis direction.
With respect to claim 2, Whitman discloses the firing assembly comprises a firing motor 420 (fig. 3A, [0041]), a firing input shaft (Annotated Figure A) provided on the firing motor, and a direction-changing transmission device (flexible drive shaft 430, second drive socket 310, fig. 3A, [0041]) respectively connected to the firing input shaft and the first threaded rod 260; and if the suturing mechanism is closed, the firing motor 420 drives the first threaded rod 260 to rotate by the direction-changing transmission device ([0041]).  Whitman discloses that the motor 420 drives both in clockwise and counter-clockwise directions, and that the drive shaft 430 is flexible.  Since the transmission device changes direction both by clockwise or counter-clockwise driving and by bending of the flexible drive shaft, therefore the flexible drive shaft 430 and second drive socket 310 are considered to be a direction-changing transmission device.    

    PNG
    media_image1.png
    469
    762
    media_image1.png
    Greyscale

	With respect to claim 4, Whitman discloses the transmission assembly comprises a transmission rod (vertical shafts 130, fig. 3, [0038]) connected (via threaded shaft 150, fig. 3, [0038]) to the drive assembly (upper drive socket 180, flexible drive shaft 410, motor 400, fig. 3A, [0041]) and rotates under the action of the drive assembly, an axis direction of the transmission rod 130 is a second axis direction, the first axis direction is perpendicular to the second axis direction (fig. 3).
	With respect to claim 5, Whitman discloses the transmission rod (vertical shafts 130) is a second threaded rod (having threads 132, fig. 3, [0038]), and a threaded sleeve (proximal portion 100 having threaded bores 90, 92 is considered a sleeve, figs. 7, 11, 14, 17, [0038]) is sleeved on the second threaded rod (vertical shafts 130), the drive assembly drives the second threaded rod 130 to rotate, so that the threaded sleeve moves relative to the second threaded rod in the second axis direction (figs. 7, 11, 14, [0038]).   
	With respect to claim 8, Whitman discloses an upper jaw arm and a lower jaw arm (Annotated Figure B), the upper jaw arm provided with a slot hole for accommodating the first threaded rod 260 and the firing nut 270 (the first threaded rod is positioned inside the lower jaw 50 and is considered to be accommodated in a hole, figs. 4 and 11), the lower jaw arm is provided with a hollow chamber for accommodating the firing assembly, and the firing assembly is mechanically fixed in the hollow chamber.  Whitman discloses that the second drive socket 310 is accommodated inside the lower jaw 50 (figs. 4 and 9) and is considered to be accommodated in a chamber.  Since the second drive socket 310 is part of the firing assembly, then Whitman is considered to disclose the lower jaw arm is provided with a hollow chamber for accommodating the firing assembly, and the firing assembly is mechanically fixed in the hollow chamber.  Since the lower jaw 50 may be held in any position, the lower jaw 50 is considered to include a lower jaw arm and an upper jaw arm (Annotated Figure B).   

    PNG
    media_image2.png
    425
    590
    media_image2.png
    Greyscale
 
	With respect to claim 9, Whitman discloses the surgical instrument comprises a handle ([0024], [0025]), the transmission rod (vertical shafts 130) is fixed to the handle (via the threaded shaft 150, upper drive socket 180, flexible drive shaft 410, fig. 3A, [0024], [0025]), the drive assembly is provided in the handle (the motor 400 and flexible drive shaft 410 are provided in the handle, [0025]), and the drive assembly comprises a drive motor 400, an input shaft (Annotated Figure A) connected to the drive motor 400, and a transmission member (upper drive socket 180, flexible drive shaft 410, fig. 3A, [0041]) respectively connected to the input shaft and the transmission rod (vertical shafts 130).  
	With respect to claim 11, Whitman discloses a linear surgical stapler ([0038]), wherein the suturing mechanism (separating jaw system comprising upper jaw 80 and lower jaw 50, figs. 1 and 2, [0038]) is mounted on the mounting part (proximal end 100 of upper jaw 80, proximal end of lower jaw 50, fig. 3, [0038]).   
	With respect to claim 13, Whitman discloses the surgical instrument includes two plate pieces (the lateral sides of the handle portion, one side hidden, fig. 19) as a main body, the suturing mechanism is provided at a distal end of the plate pieces (fig. 19), and the transmission rod is provided between the two plate pieces.  Whitman discloses that the transmission rod (verticals shafts 130) is provided centrally in the suturing mechanism (upper jaw 80 and lower jaw 50), and therefore the transmission rod is considered to be provided between the two plate pieces.  The claim does not require that the transmission rod is positioned at the same position distally as the plate pieces.  
	With respect to claim 14, Whitman disclose the second threaded rod (vertical shafts 130) is provided with threads 132 only at a middle portion, and that when the suturing mechanism is closed, the threaded sleeve (proximal portion 100 having threaded bores 90, 92 is considered a sleeve, figs. 7, 11, 14, 17, [0038]) is located at a distal end of the threads.  Whitman disclose the threads 132 are provided along the length of the vertical shafts 130 (figs. 7 and 11) and threads are not provided on the top and bottom surfaces of the vertical shafts, therefore the threads are considered to be provided only at a middle portion (i.e., between the top and bottom surfaces).  The threaded sleeve is located at a distal end of the threads of the second threaded rod when the suturing mechanism is closed (fig. 7) and when the suturing mechanism is open (fig. 11).  The claim does not require that the threaded sleeve is located at the distal end of the threads only when the suturing mechanism is closed.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman ‘304 in view of Whitman et al. (US Pat. Publ. No. 2009/0095790).
With respect to claim 3, Whitman ‘304 discloses a direction-changing transmission device (flexible drive shaft 430, second drive socket 310, fig. 3A, [0041]) connected with the firing input shaft and the first threaded rod 260.  Whitman discloses that the motor 420 drives both in clockwise and counter-clockwise directions, and that the drive shaft 430 is flexible.  Since the transmission device changes direction both by clockwise or counter-clockwise driving and by bending of the flexible drive shaft, therefore the flexible drive shaft 430 and second drive socket 310 are considered to be a direction-changing transmission device.    
Whitman ‘304 fails to disclose the direction-changing transmission device comprising a first bevel gear sleeved to the firing input shaft, and a second bevel gear sleeved to the first threaded rod, the first and second bevel gears engaged with each other.
Whitman et al. ‘790 disclose a surgical instrument comprising a direction-changing device including a rotatable drive shaft 500 with a bevel gear 502, and a rotatable shaft 505 with a bevel gear 504, in which the bevel gears are engaged with each other and the axis of the rotatable drive shaft is perpendicular to the axis of the rotatable shaft (fig. 3b, [0074]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to replace the direction-changing flexible drive shaft of Whitman ‘304 with the direction changing first and second bevel gears as taught by Whitman et al. ‘790, as the substitution of an art-recognized equivalent for changing direction in a driven rotating member, especially since Whitman ‘304 teaches providing alternative intermediate gearing ([0024]) in the surgical instrument.     MPEP 2144.06 II.  
With respect to claim 16, Whitman ‘304 discloses the transmission assembly includes vertical shafts 130 and a threaded shaft 150 (fig. 3, [0038]) and a direction-changing flexible drive shaft so as to transform rotation of the input shaft (Annotated figure A) with respect to the first axis direction into rotation of the transmission rod (vertical shafts 130) with respect to the second axis direction.   
Whitman ‘304 fails to disclose a first bevel gear sleeved to the input shaft, and a second bevel gear sleeved to the transmission rod, the first and second bevel gears engaged with each other.
Whitman et al. ‘790 disclose a surgical instrument comprising a direction-changing device including a rotatable drive shaft 500 with a bevel gear 502, and a rotatable shaft 505 with a bevel gear 504, in which the bevel gears are engaged with each other and the axis of the rotatable drive shaft is perpendicular to the axis of the rotatable shaft (fig. 3b, [0074]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to replace the threaded shaft 150 and the direction-changing flexible drive shaft of Whitman ‘304 with the direction changing first and second bevel gears as taught by Whitman et al. ‘790, as the substitution of an art-recognized equivalent for changing direction in a driven rotating member, especially since Whitman ‘304 teaches providing alternative intermediate gearing ([0024]) in the surgical instrument.     MPEP 2144.06 II.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman ‘304.
Whitman ‘304 disclose the transmission assembly includes the second threaded rod (vertical shafts 130 having threads 132, fig. 3, [0038]), and a threaded sleeve (proximal portion 100 having threaded bores 90, 92 is considered a sleeve, figs. 7, 11, 14, 17, [0038]), the drive assembly driving the second threaded rod 130 to rotate, so that the threaded sleeve moves relative to the second threaded rod in the second axis direction (figs. 7, 11, 14, [0038]).
Whitman ‘304 fails to disclose the threaded sleeve connected between a first closure rod and a second closure rod, so that the threaded sleeve moves relative to the second threaded rod, thereby driving the first closure rod and the second closure rod.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to replace the integrally formed threaded sleeve of Whitman ‘304 with a multipart separable sleeve including first and second closure rods, as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art.      MPEP 2144.04 V. C.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman ‘304 in view of Tsuruta et al. (US Pat. No. 5,467,911).
Whitman ‘304 fails to disclose a safety switch serving as a stopper, the safety switch comprising a switching knob and a switching shaft, and a closure rod provided with a through hole, wherein when the suturing mechanism is closed, the switching knob is toggled, and the switching shaft is inserted into the through hole to lock the closure assembly.    
Tsuruta et al. disclose a surgical instrument (fig. 6) comprising a safety switch serving as a stopper, the safety switch comprising a switching knob (release member 107, fig. 20, col. 14, lines 38-48, and col. 15, lines 1-6) and a switching shaft (stopper 105, fig. 20, col. 14, lines 38-48), and a closure rod (housing 41, fig. 20, col. 14, lines 38-48) provided with a through hole 106, wherein when the mechanism is closed, the switching knob is toggled, and the switching shaft is inserted into the through hole to lock the closure assembly (when the anvil is closed, the stopper 105 is held in the hole 106, and the anvil is held in the closed position, col. 14, lines 50-56). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to include the safety switch of Tsuruta et al., to lock the anvil closed during stapling, and prevent the anvil from opening during stapling to prevent injury.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman ‘304 in view of Swayze et al. (US Pat. Publ. No. 2007/0175956).
Whitman ‘304 discloses sensors (sensor electrodes 182, 184, fig. 3,[0027], [0038]) for sensing the position of the staple cartridge assembly, provided on the handle ([0029]).  
Whitman ‘304 fails to disclose an induction switch.    
Swayze et al. disclose a surgical instrument including an induction switch (magnetic limit switch, Hall effect proximity switch or other non-contact actuated switch, [0074]).  Swayze et al. disclose the use of a contact sensor switch or a non-contact sensor switch for detecting presence of a staple cartridge ([0074]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Whitman ‘304 to replace the sensors of Whitman ‘304 with the induction switch as taught by Swayze et al., as the substitution of an art-recognized equivalent for the sensing of the proximity of one machine element to another, especially since Swayze et al. teaches the use and interchangeability of either contact or non-contact sensors and switches.  MPEP 2144.06 II.       
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman ‘304 in view of Beetel (US Pat. Publ. No. 2006/0273135).
With respect to claim 12, Whitman ‘304 discloses a connecting part connecting the anvil (staple guides 240) and the mounting part (distal portion 100 of upper jaw 80, proximal end of lower jaw 50, fig. 3, [0038]).  The portion of the upper jaw 80 between the staple guides 240 and the distal portion 100 is considered to be a connecting part.
Whitman ‘304 fails to disclose an upper tissue positioning needle in the connecting part and an upper tissue positioning hole corresponding to the positioning needle provided on the staple cartridge assembly, and a protruding rod that drives the positioning needle into the positioning hole. 
Beetel discloses a surgical instrument including a positioning needle (Annotated Figure C) on the movable jaw (cartridge assembly 20, fig. 1, [0050]), a positioning hole stationary jaw (anvil assembly 22, figs. 1 and 6, [0050]), and a protruding rod (Annotated Figure C) that drives the positioning needle into the positioning hole (figs. 4, 5, and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to include the positioning needle, positioning hole, and protruding rod as taught by Beetel, to accurately position the cartridge and anvil with respect to each other to prevent injury.

    PNG
    media_image3.png
    621
    832
    media_image3.png
    Greyscale

With respect to claim 15, Whitman ‘304 fails to disclose a lower tissue positioning needle fixed on the upper jaw arm that is inserted into the anvil assembly when the suturing mechanism is closed. 
Beetel discloses a surgical instrument including a positioning needle (fig. 4) fixed on the jaw arm (cartridge assembly 20, fig. 1, [0050]), that is inserted into the anvil assembly 22 (figs. 1 and 6, [0050]).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Whitman ‘304 to include the positioning needle as taught by Beetel, to accurately position the cartridge and anvil with respect to each other to prevent injury.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kostrzewski (US Pat. Publ. No. 2010/0213240) discloses a surgical instrument (fig. 4).
	Ohdaira (US Pat. Pub. No. 2011/0095067) discloses a surgical instrument with perpendicular threaded rods (fig. 12).
	Badawi (US Pat. Publ. No. 2018/0317914) discloses a surgical instrument with perpendicular threaded rods (fig. 4).
Kasvikis (US Pat. Publ. No. 2010/0282820) discloses a surgical instrument including a positioning needle (figs. 3 and 8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 December 2022